PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Olson, Steven
Application No. 16/724,996
Filed: 23 Dec 2019
For: Tray Table Folding Mount:

:
:	ON PETITION
:
:
:


This is in response to the petition to accept an unintentionally delayed claim under 35 U.S.C. 119(e) for the benefit of a prior filed provisional application (37 CFR 1.78(c)) filed Junes 3, 2022, and the petition filed on June 3, 2022, requesting that the Office disregard such petition under 37 CFR 1.78(c).

On petition, applicant states the petition under 37 CFR 1.78(c) was filed inadvertently on July 3, 2022, instead of the intended petition for revival of an application for patent abandoned unintentionally under 37 CFR 1.137(a) concurrently filed on June 3, 2022. Applicant requests that the Office disregard the petition under 37 CFR 1.78(c) filed on June 3, 2022, and consider the merits of the concurrently filed petition under 37 CFR 1.137(a).

The record supports applicant’s assertion of the inadvertent filing of the petition under 37 CFR 1.78(c) on June 3, 2022. Accordingly, the petition requesting that the Office disregard petition under 37 CFR 1.78(c) of June 3, 2022 is granted. 

The Office will not consider the merits of the petition under 37 CFR 1.78(c) filed June 3, 2022. The record further shows that the Office issued a decision on July 19, 2022, granting the petition under 37 CFR 1.137(a) filed on June 3, 2022. In view thereof, the petition under 37 CFR 1.78(c) is dismissed as moot. No further action on this matter is required by the Office of Petitions. 

Any questions regarding this decision may be directed to the undersigned at (571) 272 – 3211.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET